DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are pending.  Claims 1-4 have been amended.  Claim 7 is new. 

Response to Arguments
Applicant's arguments filed 12/09/2020 with respect to claim 1 have been fully considered but they are not persuasive but to encourage compact prosecution the rejection has been withdrawn and upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) as being anticipated by Despesse US 2014/0287278.

Regarding claim 1:
Applicant argues on page 7 that:
“The combination of Despesse and Kakuya does not teach or fairly suggest "a storage device that stores a plurality of switching patterns including a normality switching pattern of the plurality of the switches and an abnormality switching pattern of each of the plurality of the switches other than a predetermined switch among the plurality of the switches, the normality switching pattern representing which of an open state and a closed state each of the plurality of the switches is switched to, the abnormality switching pattern representing which of an open state and a closed state each of the plurality of the switches other than the predetermined switch is switched to," (emphasis added) as recited in amended independent claim 1..”
Examiner respectfully disagrees.  In the application there is a predetermined arrangement of switching depending on the state of the system specifically being the operation of the switches in particularly different patterns/arrangements.  So if a switch is not operating it goes into its memory to select a different switching arrangement. However with careful consideration Despesse also monitors operation of switching, wherein when a switch is not operating it decides to select or calculate a different switching pattern/arrangement. Despesse also has a computer which will have a storage device that stores predefined possibilities of desired arrangements/patterns depending on the systems situation of switches, cells operation and the desired output of the system and selects an arrangement/pattern. Despesse notes this is done to avoid calculation to create quicker responses to problems that may occur.
Therefore Despesse teaches the limitations argued above.

Regarding claim 1:
Applicant argues on page 7 that:
“the combination of Despesse and Kakuya does not teach or fairly suggest a control device configured to: "ii) determine whether the predetermined switch is unable to be controlled; and iii) control switching of the plurality of the switches other than the predetermined switch such that the plurality of the battery modules is not in a short-circuited state using the abnormality switching pattern in response to determining that the predetermined switch is unable to be controlled," (emphasis added) as recited in amended independent claim 1.”
Examiner respectfully disagrees.  However the abnormality switching pattern implemented by control circuit is done to avoid short-circuiting (see paragraph 0129, 0130 and 0136).
Therefore Despesse teaches limitation argued of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despesse US 2014/0287278.

Regarding claim 1, Despesse teaches:
A battery system (Fig 4)
comprising:
a plurality of battery modules;  (Fig 4 #111)
the plurality of the switches (Fig 4 # 113) being configured to switch connection of the plurality of the battery modules between a series state and a parallel state;  (Par 0109 “All the transistors used to form the cell switches 113, to form the device for placing the bricks of the module (K7, K8, K9) in series/parallel,”)
a storage device ( a computer will have a memory therefore having a storage device. Par 0027 “processing circuit at the level of a module and/or a central computer, which drives (drive) the switches of a module by way of the control circuit.”) 
that stores a plurality of switching patterns (the central computer stores serval combinations of configuration to quickly select pattern of switching to be noted as a plurality of switching patterns noted in  Par 0168 “the central computer in combination with a local processing circuit 130, consisting of a computer for example, can advantageously be implemented. In this solution, the choice of the configuration of the bricks and superbricks internal to a module is delegated to the local computer of the processing circuit 130 of the module,……. the local computer of the module chooses the optimal configuration from among the various possibilities…….. This local computation makes it possible to limit the uploading of information to the central computer, which would be necessary if the latter had to take precise decisions at each instant on the position of each of the transistors of the bricks and superbricks of the module. This solution limits the complexity of the computation that the central computer has to perform, allows faster reaction of a module to an abrupt change of situation……. This information is stored at the level of the central computer and updated via a regular transmission of information, interleaved with dispatches of control orders from the computer to the modules. These dispatches of orders have priority so as to ensure the proper operation”) 
including,
(of the optimal configurations among the various possibilities as noted above from Par 0168 one of the configurations stored is switching for normal functions which is noted as a normality switching pattern.  see Par 0130 “In the normal situation, the cell switches 113 are in a position which allows a current to pass through the cells 111 so as to recharge them. On the other hand, if cells are disconnected from the battery, for example if all the cell switches 113 are open and the module switch 114 is closed, the current will pass through the module switch and the whole of the module is then isolated, is not recharged. In the case where all the switches 113, 114 are open, a current will pass through the reverse diodes 125 associated with the transistors forming the cell switches 113 (K4, K5, K2, K9, K4', K5', K2' of FIGS. 4, 5, 6, 7, 8, 10 and 11), for placing them in series or parallel more precisely” and Par 0117 “The function of the control circuit 127 is to generate control signals 141 towards the various transistors of the module to actuate them, thus fulfilling a function of control of the switches. In a similar manner and not represented for the sake of the clarity of the figures, all the electronic components of the module can be supplied according to the same solution, such as the processing circuit 130 making it possible to estimate the state of the switches, an optional communication system, etc”) and
(of the optimal configurations among the various possibilities as noted above from Par 0168 one of the configurations stored is switching for switching to desired voltage when it is diagnosed that the switch fails and wont open then selecting a optimal configuration see Par 0210 “to detect whether a transistor has failed. Thus, the battery also implements a method for diagnosing the operation of all or some of the transistors which fulfil the essential functions of switches” and Par 0219 “FIGS. 22 to 24 illustrate variant embodiments for implementing a shunt function for several modules of a battery, which relies on complementary switches disposed in parallel with several modules making it possible to add a flow path for the current when several modules are deactivated”),
the normality switching pattern representing which of an open state and a closed state each of the plurality of the switches is switched to (in a normal situation the configuration of the switching will provide the desired switches to be open and closed in a abnormal situation switching is modified changing states of open and closed switching to output the desired voltage.  see Par 0219-0224, 210, and 0130), 
the abnormality switching pattern representing which of an open state and a closed state each of the plurality of the switches other than the predetermined switch is switched to (upon configuration can shunt failed switch and from various configurations stored select a configuration to output desired voltage. Par 0219-0221); and 
(Fig 8 #127) configured to: 
i) control switching of each of the plurality of the switches based on the normality switching pattern (Par 0117 “The function of the control circuit 127 is to generate control signals 141 towards the various transistors of the module to actuate them, thus fulfilling a function of control of the switches.”); 
ii) determine whether the predetermined switch is unable to be controlled (Par 0210 “to detect whether a transistor has failed.”) ; and 
iii) control switching of the plurality of the switches other than the predetermined switch such that the plurality of the battery modules is not in a short-circuited state using the abnormality switching pattern in response to determining that the predetermined switch is unable to be controlled (wherein switching prevents short circuit and does so during an incident being when a switch is not working as well. Par 0192 “the battery management method also implements an additional step of disconnecting all the possible cells during a prolonged stoppage of use of the battery. This step affords considerable safety especially in the particular situations such as subsequent to an accident or fire. When a considerable number of cells are disconnected, and preferably all the cells, the risk of obtaining a considerable short-circuit between the cells, even in the case of a significant incident”), 
wherein: the series state is a state in which the plurality of the battery modules is connected in series, (In series noted as series state. Par 0015 “several sets of more than two bricks being able to be disposed in series or in parallel, these sets being able to be disposed in series and/or in parallel between the two terminals, lower and upper, of the module with the aid of several switches.”)
(In parallel noted as parallel state. Par 0015 “several sets of more than two bricks being able to be disposed in series or in parallel, these sets being able to be disposed in series and/or in parallel between the two terminals, lower and upper, of the module with the aid of several switches.”)
and 
the short-circuited state is a state in which terminals of at least one of the plurality of the battery modules is short-circuited (Par 0092 “each module 112 also comprises a switch K6 114 in parallel with the bricks 120 of the module 112, thus making it possible to short-circuit the module as a whole: accordingly, we shall refer to it subsequently as a "module switch 114". This switch is useful when all the bricks of a module are in the disconnected configuration, so as to preserve an electrical link between the various modules of the battery”).  

Regarding claim 2, Despesse teaches:
wherein the storage device stores the following switching patterns as the abnormality switching patterns: (data to execute directions to switch come from a processing unit that will store and generate instructions based on switching requirements . Par 0109 “The processing circuit 130 thus receives these data”…….. “driven by a power control circuit 127 which transmits control signals 141 to them, under the orders of the processing circuit 130.”)
i) a switching pattern for each of situations in which one of the plurality of the switches is an open abnormal switch, the open abnormal switch being a switch which is  (Par 0215 “the transistors of the branch …………………..no longer opening.”)
ii) a switching pattern for each of situations in which one of the plurality of the switches is a closed abnormal switch,  (Par 0215 “the transistors of the branch is no longer closing”)
wherein the control device is configured to,  
when any one of the plurality of the switches is unable to be controlled (Par 210 “a transistor has failed”), control switches other than the one of the plurality of the switches which is unable to be controlled using a switching pattern selected from the switching patterns stored in the storage device. (Using switches to create another path when path with failed switches would be deactivated. Par 0218 “it would be possible to obtain an improvement of a battery by managing only some of its modules according to the concept of the invention, and therefore disposing cell switches and cells to form bricks or superbricks only on a part of the battery.”; Par 0219 “implementing a shunt function for several modules of a battery, which relies on complementary switches disposed in parallel with several modules making it possible to add a flow path for the current when several modules are deactivated, thus limiting the losses.”)

Regarding claim 3, Despesse teaches:
wherein: the plurality of the switches is configured to switch the connection of the plurality of the battery modules to a single-connected state in addition to the series state  (noting the configurations of a single-connected state. Fig 4 and Par 0087 and 0088)
the storage device stores a switching pattern,  (stores data to execute directions to switch. Par 0109 “The processing circuit 130 thus receives these data”…….. “driven by a power control circuit 127 which transmits control signals 141 to them, under the orders of the processing circuit 130.”)
in which the plurality of the battery modules is in the single-connected state, as the abnormality switching pattern; ( configurations of a single-connected state will be imitated to manage system to desired outputs. Fig 4 and Par 0087, 0088 and Par 0054 “The method for managing a battery can comprise a step of regulating the output voltage of the battery which comprises a step of opening/closing of switches of bricks of the battery so as to follow an imposed output voltage setpoint.” and Par 210-215 notes failed predetermined switches)
the single-connected state is a state in which only one battery module of the plurality of battery modules forms a closed circuit in the circuit.   (Fig 4 Par 0088 “the switches Kl and K3 are open and KS closed”)

Regarding claim 4, Despesse teaches:
wherein: the storage device stores the following switching patterns as the abnormality switching pattern for a situation in which the predetermined switch is in a predetermined state being any one of an open state and a closed state and the predetermined switch is unable to be controlled:  (switches are open or closed to from series r parallel connections for desired outputs and changes made to compensate for fault wherein a fault can be a failed switch. Par 0054 “The method for managing a battery can comprise a step of regulating the output voltage of the battery which comprises a step of opening/closing of switches of bricks of the battery so as to follow an imposed output voltage setpoint.” and Par 210-215 notes failed predetermined switches)
i) a first switching pattern in which the plurality of the battery modules is in the single-connected state;  (noting the configurations of a single-connected state. Fig 4 and Par 0087 and 0088)
ii) a second switching pattern in which the plurality of the battery modules is in the series state or the parallel state;  (Par 0015 “several sets of more than two bricks being able to be disposed in series or in parallel, these sets being able to be disposed in series and/or in parallel between the two terminals”)
the control device is configured to,  
when the predetermined switch becomes unable to be controlled in the predetermined state, control switching of the switches other than the predetermined switch using any one of the first switching pattern and the second switching pattern.  (Par 0031 “method for managing a battery such as defined previously, characterized in that it comprises a step of determining the position of the switches of a brick of the battery so as to dispose its two cells in series or in parallel.”)

Regarding claim 6, Despesse teaches:
wherein: the plurality of battery modules includes a first battery module and a second battery module; 
 (Fig 4 #K1)
a second relay that is disposed on a second electric wire connecting the positive electrode of the first battery module and a negative electrode of the second battery module,  ( Fig 4 #K5)
a third relay that is disposed on a third electric wire connecting a negative electrode of the first battery module and the negative electrode of the second battery module; (Fig 4 #K3)
a first node to which the first electric wire and the second electric wire are connected is located closer to the positive electrode of the first battery module than the first relay;  (Fig 4 #116 at positive electrode)
a second node to which the second electric wire and the third electric wire are connected is located closer to the negative electrode of the second battery module than the third relay.   (Fig 4 #116 at negative electrode)

Regarding Claim 7, Despesse teaches 
wherein: the control device is configured to, 
when the predetermined switch becomes unable to be controlled in the predetermined state, 
control switching of the switches other than the predetermined switch using any one of the first switching pattern and the second switching pattern based on 
a state of the vehicle, the state including one of a ready-on state, a ready-off state, and a being charged state (Par 0199 “The fact of being able to regulate this difference makes it possible to manage the battery charging current.” Par 0199-210).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Despesse US 2014/0287278 in view of in view of Roddy et al. US 2011/0208567.

Regarding claim 5, Even though Despesse teaches:
any one of the plurality of switches is unable to be controlled (Par 0210 “On the basis of these voltages and of the current passing through the cells or transistors of modules, it is possible, in certain configurations, to detect whether a transistor has failed.”), control switches other than the one of the plurality of the switches which is unable to be controlled using one abnormality pattern selected from the plurality of the abnormality patterns (Par 0031 “method for managing a battery such as defined previously, characterized in that it comprises a step of determining the position of the switches of a brick of the battery so as to dispose its two cells in series or in parallel.”) stored in the storage device (stores data to execute directions to switch. Par 0109 “The processing circuit 130 thus receives these data”…….. “driven by a power control circuit 127 which transmits control signals 141 to them, under the orders of the processing circuit 130.”). 
Despesse does not explicitly teach:
wherein: the storage device stores a plurality of the abnormality patterns and stores guidance information for guiding a user to a predetermined charging facility correlated with each of the plurality of the abnormality pattern;  
guide the user to the predetermined charging facility using the guidance information..
Roddy teaches:
wherein: the storage device stores a plurality of the abnormality patterns (Fig 3 #454 collects faults) and stores guidance information for guiding a user to a predetermined charging facility correlated with each of the plurality of the abnormality pattern; guide the user to the predetermined charging facility using the guidance information.. (. Fig 7 #0134; Par 071 “the optimal facility at which to correct the fault.  The optimal repair facility is dependent upon the proximity of the vehicle to a facility and whether the facility has the capability, including parts, service equipment and personnel expertise necessary to repair the fault.  Personnel at the service center are alerted to the planned arrival of the mobile asset at step 135.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify storage device taught by the combined teaching of Despesse to have guidance information taught by Roddy for the purpose of getting vehicle to the closest repair shop with the correct parts for repair. (Refer to Par 0071)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIKOSAKA US 2017/0201102,Yoshida US 2008/0143298, Fujiwara US 5,418,402, Hori et al. US 2015/0207347, King et al. US 2009/0206679.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859